Exhibit 10.2

 

SOLIGENIX, INC.

 

Common Stock

(par value $0.001 per share)

 

Amendment No. 1 to 

At Market Issuance Sales Agreement

 

August 28, 2020

 

B. Riley FBR, Inc.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain At Market Issuance Sales Agreement,
dated as of August 11, 2017 (the “Sales Agreement”), by and between Soligenix,
Inc., a Delaware corporation (the “Company”), and FBR Capital Markets & Co., now
known as B. Riley FBR, Inc. (“FBR”). By this Amendment No. 1 to At Market
Issuance Sales Agreement (this “Amendment”), the Company and FBR hereby agree
that the Sales Agreement shall be amended as hereinafter set forth. All
capitalized terms used but not defined herein have the meanings assigned to such
terms in the Sales Agreement.

 

1. Amendments.

 

(a) The first sentence of the second paragraph of Section 1 of the Sales
Agreement is hereby amended and restated as follows:

 

“The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-239928), including a base
prospectus, relating to certain securities including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended and the rules and
regulations thereunder (the “Exchange Act”).”

 

(b) Section 13.d. is hereby amended and restated as follows:

 

“Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the earlier to occur of (i) December 31, 2023 and
(ii) the issuance and sale of all of the Placement Shares through FBR on the
terms and subject to the conditions set forth herein, except that the provisions
of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination.”

 

2. Representations and Warranties. The Company hereby confirms that all of
representations and warranties set forth in Section 6 of the Sales Agreement are
true and correct in all material respects as of the date hereof.

 



1

 

 

3. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this the Agreement, as amended by the
Amendment, without duplication, including (i) the preparation, filing, including
any fees required by the Commission, and printing of the Registration Statement
(including financial statements and exhibits) as originally filed and of each
amendment and supplement thereto and each Issuer Free Writing Prospectus, in
such number as FBR shall deem reasonably necessary, (ii) the printing and
delivery to FBR of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to FBR, including any stock or
other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to FBR
or the purchaser thereof, (iv) the fees and disbursements of the counsel,
accountants and other advisors to the Company, (v) the reasonable and documented
out-of-pocket fees and disbursements of counsel to FBR up to $20,000, (vi) the
fees and expenses of the transfer agent and registrar for the Common Stock,
(vii) the filing fees incident to any review by FINRA of the terms of the sale
of the Placement Shares, and (viii) the fees and expenses incurred in connection
with the listing of the Placement Shares on the Exchange.

 

4. Other Terms and Conditions. Save and except to the extent that the Sales
Agreement is varied and modified by this Amendment, all other terms and
conditions of the Sales Agreement shall continue unchanged and remain in full
force and effect. The Sales Agreement shall be read and construed in conjunction
with this Amendment and the same shall be treated as varied and modified
accordingly. In the event of conflict between the terms of this Amendment and
the terms of the Sales Agreement, the provisions of this Amendment shall prevail
in relation to the matters set out herein. This Amendment shall be effective
from the date set forth above irrespective of the date of its execution.

 

5. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. THE COMPANY AND FBR EACH
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Amendment by one
party to the other may be made by facsimile transmission or email of a .pdf
attachment.

 

[Remainder of the page intentionally left blank]

 

2

 

 

If the foregoing correctly sets forth the understanding between the Company and
FBR, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and FBR.

 

  Very truly yours,       SOLIGENIX, INC.         By: /s/ Christopher J. Schaber
  Name:  Christopher J. Schaber, PhD   Title: President and Chief Executive
Officer         ACCEPTED as of the date first written above:       B. RILEY FBR,
INC.         By: /s/ Matthew Feinberg   Name: Matthew Feinberg   Title: Managing
Director

 

[Signature Page to Amendment No. 1 to At Market Issuance Sales Agreement]

 

 

 



 

 